Citation Nr: 1037261	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a status-post right hip 
replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to April 
1972.

This case came before the Board of Veterans' Appeals (Board) 
initially on appeal of October 2007 and August 2008 rating 
decisions issued by the Hartford, Connecticut Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied the 
Veteran's claims for service connection for lumbar and cervical 
spine disorders, for depression, secondary to the claimed lumbar 
spine disorder, and for a status-post right total hip 
replacement.

The Veteran testified before a Decision Review Officer (DRO) at 
the RO in December 2007 and before the undersigned at a July 2009 
Travel Board hearing.  The hearing transcripts have been 
associated with the claims file.

In March 2010, the Board remanded the case for further 
development of the first three service-connection issues and the 
right hip claim for issuance of a statement of the case (SOC) in 
accord with the holding in Manlincon v. West, 12 Vet. App. 238, 
240-41 (1991).  The SOC was issued in March 2010 and the Veteran 
perfected his appeal with regard to the right hip claim in April 
2010.

During the pendency of the appeal, a June 2010 rating decision 
granted the Veteran's service-connection claims for lumbar and 
cervical spine disorders and for depression and assigned initial 
disability ratings for each disorder.  Therefore, these service-
connection claims are no longer in appellate status before the 
Board.

The issue of service connection for a status-post right hip 
replacement is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action, on his part, is required.




REMAND

Under VA's duty to assist, VA is obliged to provide an 
examination when the record contains competent evidence that the 
claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service, and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon, 20 Vet. App. at 83 (2006).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

During a December 2007 DRO hearing, the Veteran reported that his 
right hip and leg had bothered him "for a long time" after an 
in-service motor vehicle accident.  Service treatment records 
confirm that the Veteran was involved in a motor vehicle accident 
in May 1970 that resulted in a right lower leg abrasion.  A 
subsequent May 1970 treatment note reflects his continued 
complaints of right leg pain.  Post-service treatment notes show 
that his right hip was replaced in June 2002.  In light of the 
Veteran's reports regarding a continuity of symptomatology and 
his in-service complaints related to his right leg, a VA 
orthopedic examination is required to determine the nature and 
etiology of the claimed right hip disorder.

During a May 2010 VA psychiatric examination, the Veteran 
indicated that he was receiving Social Security Administration 
(SSA) disability benefits.  The basis of this award is not clear 
from the current evidentiary record.  Copies of the SSA decision 
and the medical records used in making that determination have 
not been associated with the record.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to VA 
claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991).  When 
VA is put on notice of the existence of SSA records, as here, it 
must seek to obtain those records before proceeding with the 
appeal.  Thus, the Board finds that the VA should obtain and 
associate with the claims file copies of any SSA disability 
determination and all medical records underlying any such 
determination.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any 
decision(s) and all records underlying any 
such decision(s) obtained in support of any 
claim for disability benefits submitted by 
the Veteran.  All records/responses received 
should be associated with the claims file. 

2.  Following completion of 1 above, schedule 
the Veteran for a VA orthopedic examination 
to determine whether any right hip disorder, 
to include his status-post right hip total 
replacement, is related to active duty.  The 
entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests (to include x-rays, if 
deemed necessary) and studies should be 
accomplished (with all results made available 
to the examiner prior to the completion of 
his or her report) and all clinical findings 
should be reported in detail.

Based on examination findings, medical 
principles, and historical records, including 
available service treatment records, the 
examiner should identify any right hip 
disorder found on examination.  For each 
diagnosed disorder, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (50 percent 
probability or more) that such disorder, to 
include the Veteran's status-post right hip 
replacement, had its onset in service or is 
otherwise related to a disease or injury 
incurred or aggravated during active duty.  
The examiner also should comment on the 
impact, if any, of the May 1970 motor vehicle 
accident on the Veteran's claimed right hip 
disorder.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be provided, 
the examiner should clearly state the 
reason(s) why.

3.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the claim remaining on appeal.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative a 
supplemental SOC, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


